Opinion issued May 28, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00087-CV
                           ———————————
                    IN RE KIMBERLY MARKS, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      On January 27, 2015, relator, Kimberly Marks (“Marks”), filed both a pro se

petition and a supplemental petition for a writ of mandamus seeking to vacate the

respondent trial court’s two January 27, 2015 orders requiring Marks to submit to

immediate and ongoing drug testing in the underlying suit affecting the parent-
child relationship.1 We denied Marks’ pro se motion for emergency relief, filed

with her petition, which sought a stay of both orders pending this Court’s

resolution of her petition, and we requested a response. Marks’ counsel later filed

a second supplemental petition seeking vacatur of both orders, dismissal of the trial

court proceeding, and declaratory relief.

      The real party in interest, the Department of Family and Protective Services

(“DFPS”), filed a record showing that the trial court had granted its motion to

nonsuit the underlying proceeding on February 17, 2015. See TEX. R. CIV. P. 162.

Because the cause made the subject of this mandamus petition was nonsuited, it

appeared that this Court no longer had jurisdiction, which prompted this Court’s

March 5, 2015 order and notice of intent to dismiss. Marks filed a timely response

with an objection to one of the DFPS’ exhibits, and the DFPS filed a reply. The

Court, having examined and considered the pro se petition and supplemental

petitions, response, and reply, is of the opinion that Marks has not established

herself entitled to the mandamus relief sought. See TEX. R. APP. P. 52.8(a).




1
      The underlying case is In the Interest of A.R.M., K.R.M., and C.M., Children,
      Cause No. 2013-73339, in the 310th Judicial District Court of Harris County,
      Texas, the Honorable Lisa Millard presiding, who is listed as the respondent.

                                            2
                                CONCLUSION

      Accordingly, we deny Marks’ petition for a writ of mandamus. See TEX. R.

APP. P. 52.8(d). We dismiss Marks’ objection as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Massengale.




                                        3